Mrs. Lettia Edwards, wife of William John Edwards, seeks the recovery of damages against Joseph Miranne in the sum of $750. This claim arises out of the same accident wherein we found the defendant Joseph Miranne liable in the opinion this day handed down in the case of Blanke v. Miranne et al., La.App.,11 So.2d 264. It only remains to discuss the claim of plaintiff for damages in this suit.
The trial court rendered judgment in favor of the defendant rejecting and dismissing plaintiff's demands.
Plaintiff suffered superficial lacerations and brush burns of the face and minor contusions of the body. She was not hospitalized, receiving treatment at the office of her physician. She was partially incapacitated and undoubtedly experienced pain as a result of these injuries for a period of a few weeks. We feel that an award of $200 is just.
For the reasons assigned, it is ordered, adjudged and decreed that the judgment appealed from be and it is annulled, avoided and reversed, and it is now ordered that there be judgment herein in favor of plaintiff, Lettia Edwards, wife of William John Edwards, and against the defendant, Joseph Miranne, in the sum of $200 with legal interest from date of judicial demand until paid, and for all costs.
Reversed.